DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments and arguments, have overcome the following rejections:
The first rejection of Claim 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph due to amending the claim to remove reference to “dry furnish”.
The rejection of Claims 8 and 9 under 35 U.S.C. 103 as being unpatentable over KEMIRA OYJ  (WO 2015/101499 A1) because the Claim 8 fails to recite the claimed species of microparticles or nanoparticles.
The indicated rejections have been withdrawn. 
The remaining rejections are maintained, but have been modified to address the amended claims.  In addition, and due to the amendments, new rejections are presented as detailed herein.

Regarding the rejection of Claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, Applicant argues that the terms “furnish” and “stock” are synonymous.  However, the claim remains indefinite because it is not clear if the term “furnish” is the same as the term “a stock”, or if the claim is intended to embody preparing a pre-mix based on one dry furnish and then dosing the pre-mix to any stock, whether or not the stock contains an amount or types of solids corresponding to the “dry furnish”. 

Regarding the allegation of surprising results, insufficientprobative  evidence has been presented of the surprising results.  As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes and using the variety of materials put before it and then obtain prior art products and make physical comparisons therewith. 
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Evidence of unexpected results must be commensurate in scope with the subject matter claimed. In re Linder 173 USPQ 356. To establish unexpected results over a claimed range, applicants should compare a sufficient In re Hill 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  
The evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.” Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength “are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration.”).  See MPEP 716.02.
Regarding the argument that the microparticles or nanoparticles used in accordance with the present invention are retention aids, the courts have held that references need not be combined for the purpose of solving the same problem solved by Appellants. See, e.g., Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."). It is sufficient that the references would have led a skilled artisan to do what Appellants did, although Appellants' particular purpose was different from that of the references. In re Heck, 699 F.2d 1331, 1333 (Fed. Cir. 1983). 
Regarding the argument that Laine does generally discuss using "fillers," but does not provide any further details about what fillers from the myriad 51969.135990PATENT APPLICATIONof known fillers would be useful, a reference is not limited to its preferred embodiment, but must be evaluated for all of its teachings, including its teachings of non-preferred embodiments. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).  While preferred 
As discussed in the rejections, Laine et al discloses that the filler can be any filler used for paper manufacturing [0028].  Therefore, absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art to select silica-based particles or bentonite particles as typical papermaking fillers (for evidence, see Smook, p 225, left column, section titled “Fillers and Loadings” and Zunker, col 2, lines 33-38), and which typically have a particle size from about 0.015 to 15 m (for evidence, see Zunker, col 2, lines 18-30), and to have a reasonable expectation of success in obtaining a suitable paper.  Smook and Zunker recite a finite number of common fillers used in papermaking.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 8 recites “The process for preparing a pre-mix” in claim 1.  There is a lack of antecedent for the limitation in the claim.
Claim 8 is directed to the process of preparing a pre-mix as claimed in claim 1.  Claim 8 depends from Claim 1, which is directed to a process for the production of a fiber-based product.  It is not clear what further limitation is conferred on the method of preparing a fiber based product by the limitations of Claim 8, which is not directed to production of a fiber based product.  It is suggested that Claim 8 be made independent, or the claim be amended to state “The process of Claim 1, wherein the pre-mix is prepared by co-refining…”
The remaining claims depend from and inherit the indefiniteness of a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
s 1 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Laine et al (US2012/0132383) as evidenced by Smook (Handbook for Pulp & Paper Technologists) and Zunker (US 4495245).
Claim 1: Laine et al discloses a method of making paper (fiber based product) comprising, in some embodiments, preparing a pre-mix composition comprising a filler, a cationic polyelectrolyte such as cationic polyacrylamide or cationic starch, and nanofibrillated cellulose ([0009], [0024]-[0025], [0030]), which is also known as microfibrillated cellulose or MFC [0027], and adding the pre-mix composition to a papermaking furnish (stock) for manufacture of paper or board (Abs, [0007], [0029], [0031]-[0032]).  The filler is added in an amount of 1 to 60% (from 9.09 kg/ton) by dry weight of the fibers in the furnish; the MFC is added in an amount of 0.01 to 20% (from 0.091 to 181.8 kg/ton) by dry weight of the fibers in the furnish; the cationic polyelectrolyte is added in an amount of 0.01 to 5% (from 0.091 to 45.45 kg/ton) by dry weight of the fibers in the furnish ([0029], [0031]).  The composition and method disclosed by Laine et al overlay the claimed composition and method or, at least, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a claimed pre-mix composition and add it to the stock in a process for manufacture of a paper or board product with a reasonable expectation of success in obtaining a suitable paper.  The filler disclosed in some examples is a commercially available filler having a particle size of 2.3 m ([0039], [0066]), thus is a microparticle or nanoparticle.
Laine et al discloses that the filler can be any filler used for paper manufacturing [0028].  Therefore, absent convincing evidence of unexpected results commensurate in m (for evidence, see Zunker, col 2, lines 18-30), therefore, microsilica and microbentonite would also have been obvious choices.
Claim 4: Claimed fillers are disclosed, therefore will exhibit the claimed anionicity or, at least, obtaining the claimed anionicity would have been obvious because, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  “Products of identical chemical composition cannot have mutually exclusive properties.” 
Claim 5:  Using the filler (microparticle or nanoparticle) amount of 9.09 kg/ton, a ratio of cationic polyelectrolyte to filler from 091:9.09 to 45.45:9.09, or 0.01:1 to 5:1 can be calculated, which significantly overlays the claimed range or, at least, selecting a ratio of cationic electrolyte to filler in the claimed range would have been obvious to one of ordinary skill in the art absent convincing evidence of unexpected results commensurate in scope with the claims.
Claims 6 and 7: The cationic polyelectrolyte is a cationic polyacrylamide or preferably a cationic starch [0030] in disclosed embodiments or, at least, a cationic 
Claim 8: Laine et al discloses preparing the pre-mix composition in an embodiment by mixing the filler with the cationic polyelectrolyte and MFC ([0009], [0025]) to modify the filler surfaces.  One of ordinary skill in the art would have found it obvious to thoroughly mix and co-fluidize the components of the pre-mix to ensure complete modification of the filler surfaces to enhance fiber-filler bonding in the furnish as an objective of the invention ([0008], [0024]).
Claim 9:   Using the filler (microparticle or nanoparticle) amount of 9.09 kg/ton, a ratio of cationic polyelectrolyte to filler from 091:9.09 to 45.45:9.09, or 0.01:1 to 5:1 can be calculated, which significantly overlays the claimed range or, at least, selecting a ratio of cationic electrolyte to filler in the claimed range would have been obvious to one of ordinary skill in the art absent convincing evidence of unexpected results commensurate in scope with the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/DENNIS R CORDRAY/Primary Examiner, Art Unit 1748